Citation Nr: 1640110	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  06-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee patellofemoral arthritis as secondary to a service-connected disability.

2.  Entitlement to service connection for a left leg condition, variously diagnosed as neuropathy due to femoral nerve compression, chronic dysesthesia related to prior femoral/obturator nerve injury, and post-herniorrhaphy neuralgia, as secondary to service-connected left inguinal hernia status post surgery.

3.  Entitlement to service connection for a left foot condition, to include as secondary to service-connected left inguinal hernia status post surgery.

4.  Entitlement to a compensable rating for left inguinal hernia status post surgery.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and from November 1976 to November 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and Pittsburgh, Pennsylvania.  Jurisdiction over the Veteran's claims resides with the Pittsburgh, Pennsylvania RO.

A June 2005 rating decision, in pertinent part, denied entitlement to service connection for left knee pain.  In June 2008, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In an October 2008 decision, the Board, in pertinent part, remanded the issue of entitlement to service connection for a left knee condition for additional development.  The Board also referred the issues of entitlement to service connection for a left foot condition, entitlement to an increased rating for hernia residuals, and entitlement to a TDIU for adjudication at the RO.  

A February 2011 rating decision denied entitlement to service connection for a left foot condition, entitlement to an increased rating for hernia residuals, and entitlement to a TDIU.  

In August 2011, the Board again remanded the issue of entitlement to service connection for a left knee condition for additional development.

The Veteran's claims for service connection for a left leg condition and left knee arthritis were developed as a single claim related to left knee pain.  In its previous remands, the Board recognized that in addition to left knee arthritis, the record reflects diagnoses related to a left leg neurological condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The aspect of the Veteran's claim that relates to a left leg condition is ready for a final decision, but the aspect that relates to left knee arthritis requires further development.  The Board will address these matters as separate issues, as reflected on the first page of this decision.

In addition to the Veteran's paper claims file, there are relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues of entitlement to service connection for a left knee condition and a left foot condition, entitlement to an increased rating for left hernia repair, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left leg condition, variously diagnosed as neuropathy due to femoral nerve compression, chronic dysesthesia related to prior femoral/obturator nerve injury, and post-herniorrhaphy neuralgia, is proximately due to his service-connected left inguinal hernia status post surgery.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left leg condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has left leg nerve damage due to surgery for his service connected inguinal hernia.

In June 1989, the Veteran underwent a left inguinal hernia repair.  The operative report indicated an intraoperative complication of ligation of the left spermatic cord and spermatic vessels secondary to undescended testicle.  Service connection for an inguinal hernia was granted by rating decision of September 1989.   

Outpatient follow-up notes of October and November 1989 show that the Veteran continued to complain of pain in the left groin. 

The Veteran was afforded a VA examination in June 1996.  He reported left leg weakness and numbness since his 1989 hernia repair.  On examination, the Veteran had normal strength and intact sensation of the lower extremity, but he walked with a slight right sided preference.  The examiner concluded that the Veteran "seems to be neurologically intact in terms of his motor and sensory strength" and recommended that the Veteran be evaluated in the neurosurgical clinic.

The Veteran was afforded a VA examination in April 1998.  The Veteran reported left leg pain starting in his foot that traveled to his back.  On examination, the Veteran's left groin area was "extremely tender to palpation."  There was no evidence of left-sided weakness in the groin wall, but the left lower extremity was weak compared to the right.  

During a May 1998 VA neurology consultation, the Veteran reported "catching his toe" while walking and indicated that his symptoms had been unchanged and had their onset immediately following the 1989 hernia repair.  After examination, the impression was "no evidence on neurological examination for weakness in muscles referable to the patient's complaint."  

The Veteran was afforded a VA genitourinary examination in September 2000.  The examiner indicated that "sensation is abnormal on the left side with dysesthesia and it would be my interpretation that in as much as he has no flow of the left testicle that the neurovascular bundle is involved in an abnormal way with scar tissue or some other postsurgical development at the site of his left inguinal herniorrhaphy because of the temporal relationship of the hernia repair and the onset of his scrotal discomfort and testicular atrophy."  

In August 2004, the Veteran underwent a VA EMG study for his continuing complaints of left leg weakness and pain.  The study was limited to the left sural and peroneal nerves, which were within normal limits.  The Veteran only tolerated needle examination of one left lower extremity muscle, the vastus medialis, which was normal.  A physical examination was "suggestive of generalized left sided weakness with intact reflexes, equivocal plantar response."  The impression was "no electrodiagnostic evidence to suggest peripheral polyneuropathy or peripheral nerve dysfunction on limited study."  The examiner recommended a brain MRI for suspected brain infarction as the cause of the Veteran's left-sided weakness.  The examiner also noted that the physical exam was also suggestive of left patellofemoral syndrome, which "may be a result of weakness and increased knee stress."  

A February 2005 private podiatry note shows that the Veteran reported cramping and biomechanical difficulties in the left lower extremity since the 1989 hernia repair.  On examination, the Veteran had paresthesias with  percussion of the posterior tibial nerve at ankle joint level and along the common peroneal nerve trunk at the fibular head on the lateral aspect of his left leg; however, muscle strength was intact in all groups tested, and no gross orthopedic deformities were present.  The physician indicated that while it was unclear "why [the Veteran] has the spectrum of mechanical difficulties that he reports, he does have some paresthesias in the nerve trunks at the posterior tibial nerve and common peroneal nerve."  The physician also stated that, in light of the recent negative EMG (of which the physician did not have a copy), "[b]eyond the possibility that there is a false negative outcome causing the study to equivocal, his clinical findings are suggestive of some type of neurological process."

In April 2005, the Veteran underwent a VA neurology consult, which showed "no evidence to suggest neuropathy with atrophy."  Deep tendon reflexes were symmetric except for "perhaps a minimal increase at the left patella."  It was again recommended that the Veteran undergo a MRI of the brain.  

A May 2005 brain MRI did not show any neurological disease.

In September 2006, the Veteran's private physician, Dr. R.N., indicated in a statement that the Veteran "has left leg neuropathy due to femoral nerve compression."  In an August 2008 letter, Dr. R.N. elaborated on his previous diagnosis of neuropathy.  He opined that "[w]ithin a medical degree of certainty" the Veteran's left leg neuropathy due to femoral nerve compression "was due to the hernia he incurred when he was in service."  

The Veteran was afforded a VA examination in November 2010.  He reported left leg weakness since the 1989 hernia repair.  The examiner noted Dr. R.N.'s diagnosis of left leg neuropathy due to femoral nerve compression; however, the examiner indicated that the August 2004 VA EMG study "did not reveal that there was any compression in the femoral nerve."  After examination, which was limited due to the Veteran's complaints of pain, the examiner diagnosed the Veteran with mild left knee patellofemoral arthritis.  The examiner, citing the August 2004 VA EMG study, indicated that left femoral nerve compression was "not found, no medical evidence found."  

In an April 2011 private treatment record, Dr. C.G. indicated that he suspected that the Veteran's left leg pain "is chronic dysesthesia related to prior femoral/obturator nerve injury."  Dr. C.G. also noted that "it appears to be primarily sensory at present" and that the Veteran "only has some occasional low back pain and the description does not sound radicular."  He suggested "EMG and nerve conduction studies to evaluate this area further to include the femoral and obturator regions."

In a November 2011 private treatment record, Dr. C.G. indicated that neurologically, the Veteran "has chronic neuropathic pain suggestive for chronic injury in this region (left inguinal and thigh region)."

In a July 2014 addendum opinion, the November 2010 VA examiner reiterated her opinion that the Veteran did not have neuropathy due to femoral nerve compression.  She discussed the aforementioned records of Dr. C.G.; however, she noted that no EMG studies were performed to reach the conclusion that the Veteran had "chronic dysthesia related to femoral nerve/obturator nerve injury."  

In a February 2015 private opinion, A.C., RN, indicated that she had reviewed and analyzed the Veteran's VA claims folder.  She noted that "the femoral nerve can be damaged during abdominal surgery, especially with inguinal hernia repair."  She also indicated that "[n]erve injury is a known complication following surgery, with pain, numbness, loss of sensation, and weakness as the most common symptoms."  

She explained that EMG was a useful tool for evaluating nerve and muscle disorders; ant that "although an abnormal EMG is an indicator of disease, a normal EMG does not necessarily rule out disease;" because an EMG "reflects motor function but not sensory nerve function."  She also explained that while pain after hernia surgery normally subsided within two months, "some patients have persistent pain that develops as moderate to severe pain as a result of hernia surgery."  She added that this continued, chronic pain that persisted for more than three months and was not attributable to another cause was "post-herniorrhaphy neuralgia."  This could cause moderate to severely disabling pain that interfered with activities such as sitting and walking in up to 15 percent of hernia repair patients.  

She noted that the August 2004 EMG study was limited, "as the left sural and peroneal nerves (fibular nerve just below the knee) were only assessed, which demonstrated normal findings."  She added that a typical electrodiagnostic examination includes nerve conduction studies of a number of nerves and needle EMG testing of selected muscles."  She opined that to report a "complete" needle EMG, a minimum of five muscles studies must be performed.  

A.C. concluded that the Veteran's "clinical presentation, including physical examinations and EMG studies, had not confirmed a diagnosis of femoral nerve compression."  She noted that the EMG study was limited due to the Veteran's inability to tolerate the pain during the procedure, and she indicated that "[i]t is impossible to determine with medical certainty the exact cause of [the Veteran's] left groin symptoms."  However, she opined that the Veteran had post-herniorrhaphy neuralgia.  

She indicated that several clinical presentations support such a diagnosis.  She noted medical evidence showing that the Veteran had "burning or stabbing pain near the incision or region of surgery radiating along a specific groin nerve distribution" and "evidence of impaired sensory perception in the distribution of the groin area"  She specifically noted the previous VA examination reports of radiating pain from the groin to the leg, as well as Dr. C.G.'s assessment that the Veteran's hypersensitivity in the region "was primarily sensory, suggestive of chronic dysthesia (light touch causes pain) related to femoral nerve/obturator nerve injury."   

Accompanying A.C.'s report were numerous treatise articles cited by her to support her contentions.  

The evidence is in relative equipoise on the question of whether the Veteran has a current neurological disability of the left leg.   Private providers have variously diagnosed the Veteran's left leg weakness and pain as neuropathy due to femoral nerve compression, chronic dysesthesia related to prior femoral/obturator nerve injury, and post-herniorrhaphy neuralgia.  On the other hand, the limited August 2004 VA EMG study did not show peripheral nerve dysfunction, the April 2005 VA neurology consult showed no evidence to suggest neuropathy, and the November 2010/July 2014 VA examiner opined that the Veteran did not have left femoral nerve compression.  

The opposing medical opinions are of equal probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both the private and VA medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Specifically, the Board finds A.C.'s medical opinion to be probative in value.  Although she did not personally examine the Veteran, her report reflects a thorough review and analysis of the Veteran's claims file.  She acknowledged the difficulty in assessing the Veteran's symptoms, especially in light of his inability to complete the EMG test, but ultimately provided an opinion well-supported by medical literature in favor of a diagnosis of a neurological disability of the left leg due to the Veteran's left hernia repair.  The November 2010/July 2014 examiner also provided a well-reasoned explanation for her opposing opinions.  Although they ultimately came to different conclusions, it appears that they considered the same factual evidence.

However, the November 2010/July 2014 VA examiner's conclusion was based, in large part, upon the negative 2004 VA EMG study, which the February 2015 private report clearly notes was limited to only two nerves below the knee, and was therefore not complete.  Moreover, the February 2015 private examiner provided a probative opinion that a normal EMG study does not necessarily rule out nerve disease, especially when the symptoms are sensory, as in the Veteran's case.  

Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran has a neurological disorder of the left leg, variously diagnosed as neuropathy due to femoral nerve compression, chronic dysesthesia related to prior femoral/obturator nerve injury, and post-herniorrhaphy neuralgia.  

Additionally, the Veteran has a service-connected disability of left inguinal hernia repair, status-post surgery. 

Thus, the remaining question is whether there is a relationship between the Veteran's currently diagnosed left leg disability and his service-connected left inguinal hernia repair.   

Dr. R.N. opined that "[w]ithin a medical degree of certainty" the Veteran's left leg neuropathy due to femoral nerve compression "was due to the hernia he incurred when he was in service."  Dr. C.G. indicated that he suspected that the Veteran's left leg pain "is chronic dysesthesia related to prior femoral/obturator nerve injury."  Finally, A.C. opined that the Veteran's symptoms were due to post-herniorrhaphy neuralgia, and she provided a very thorough rationale for her conclusions, which were fully supported by the medical evidence.  There are no contrary opinions of record.  

The Board has considered the foregoing evidence and finds that it is at least in equipoise as to whether the Veteran currently has a left leg disability that was caused by his service-connected left inguinal hernia repair.  Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for a left leg condition, variously diagnosed as neuropathy due to femoral nerve compression, chronic dysesthesia related to prior femoral/obturator nerve injury, and post-herniorrhaphy neuralgia, as secondary to the service-connected left inguinal hernia repair.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.



						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left leg condition, variously diagnosed as neuropathy due to femoral nerve compression, chronic dysesthesia related to prior femoral/obturator nerve injury, and post-herniorrhaphy neuralgia, as secondary to the service-connected left inguinal hernia repair is granted.


REMAND

In several statements, the Veteran asserted that the pain and guarding associated with the left hernia repair residuals had caused him to have an altered gait and put more pressure on his left knee.  See September 1998 Statement; May 2012 DRO Hearing Transcript.  During an August 2004 EMG consult, the physician noted that the Veteran's physical examination was suggestive of left patellofemoral syndrome, which "[m]ay be a result of weakness and increased knee stress."

The prior Board remands were to obtain adequate opinions as to whether the Veteran's left knee arthritis was related to his left hernia repair residuals.  

In the October 2008 remand, the Board sought to afford the Veteran an examination in which the examiner expressed an opinion as to whether the Veteran had a current left knee disability that was caused or aggravated by the service connected inguinal hernia repair.  

The Veteran was afforded a VA examination in November 2010.  The examiner concluded that the Veteran's patellofemoral arthritis was "a separate condition and would not have been caused by or the result of his left inguinal hernia."  

In the August 2011 remand, the Board found that this opinion did not comply with the October 2008 remand instructions, and would not likely withstand judicial review, because the examiner did not provide a rationale for the opinion or provide an opinion with regard to aggravation.  Accordingly, the Board remanded the claim for an addendum opinion.

In a July 2014 addendum opinion, the same examiner opined that arthritis of the knee was not "caused by inguinal hernia repairs or nerve compression injuries or chronic dysthesia."  She also stated that arthritis of the knee was not "caused by repairs of inguinal hernias, nor would it have aggravated the knee joint."  She concluded that therefore "it is less likely as not that the current diagnosis of left knee arthritis was caused by or the result of a hernia repair or any sensory residuals of same."  

The VA examiner did not provide an adequate rationale regarding the aggravation aspect of secondary service connection.  Moreover, the examiner did not address the evidence regarding altered gait due to pain and guarding, and provided essentially no rationale for the opinion that arthritis of the knee is not caused by inguinal hernia repairs or nerve compression injuries or chronic dysthesia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board is required to seek a new opinion.  Stegall v. West, 11 App. 268, 271 (1998).

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the November 2010/July 2014 VA examiner referenced recent VA treatment records; however, the most recent VA treatment records associated with the claims file are dated in May 2006.  These records are constructively of record and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered); 38 C.F.R. § 3.159 (c)(2).  Additionally, because the record indicates that the Veteran has been receiving ongoing VA and private treatment, there may be additional relevant treatment records.

Regarding the issues of entitlement to service connection for a left foot condition, entitlement to an increased rating for left hernia repair, and entitlement to a TDIU, the Veteran perfected his appeal of those issues by a VA Form 9 received in October 2014, at which time he requested a videoconference hearing at the RO.  Thereafter, in April 2016 and May 2016 statements, the Veteran's representative again noted that the Veteran requested a hearing and requested that such hearing be scheduled.  To date, there has been no further action on his request and no indication that he has since withdrawn the request.  Because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700 (a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from May 2006 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records or authorize VA to obtain the records.

2. After all available records have been associated with the claims file, forward that file to a VA examiner other than the examiner who provided the November 2010/July 2014 opinions for the purposes of obtaining an addendum opinion concerning the likelihood that the Veteran's left knee disability was caused or aggravated by an in-service event or was caused or aggravated by service connected disability.

If it is determined that another examination is needed, one should be scheduled.

The examiner should address each of the following questions:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left knee arthritis is caused by the Veteran's service-connected left hernia repair or the Veteran's service connection left leg disability? 

(b) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's left knee arthritis was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected disabilities?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should consider the Veteran's statements regarding an altered gait due to guarding and pain after his 1989 left hernia surgery and due to his left leg disability, as well as treatment records linking left knee arthritis to left leg weakness and increased knee stress.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. If the left knee claim remains denied, issue a supplemental statement of the case.  Then return this issue to the Board, if otherwise in order.

4. Finally, schedule the Veteran for a videoconference hearing with a Veterans Law Judge on the issues of entitlement to service connection for a left foot condition, entitlement to an increased rating for left hernia repair, and entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


